Appellate Case: 21-1057     Document: 010110623556       Date Filed: 12/23/2021    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 23, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  EASTERN COLORADO SEEDS, LLC,
  a Colorado limited liability company,

        Plaintiff - Appellant,

  v.                                                          No. 21-1057
                                                 (D.C. No. 1:19-CV-01885-LTB-KMT)
  AGRIGENETICS, INC., d/b/a Mycogen                            (D. Colo.)
  Seeds,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       Eastern Colorado Seeds, LLC, (ECS) appeals the district court’s dismissal of its

 action against Agrigenetics, Inc., d/b/a Mycogen Seeds, (Mycogen) as a sanction for

 ECS’s discovery violations. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1057    Document: 010110623556        Date Filed: 12/23/2021     Page: 2



                                            I

       ECS, whose sole member is Clay Smith, filed this breach-of-contract action in

 Colorado state court, alleging that Mycogen wrongfully withheld more than $1.4

 million in incentive payments and credits earned from reselling Mycogen’s

 agricultural seeds. A discovery dispute arose from Mycogen’s efforts to discern how

 ECS was calculating its claimed losses. After Mycogen removed the suit to federal

 court, the initial-disclosure deadline was set at November 20, 2019. Under Fed. R.

 Civ. P. 26(a)(1)(A)(iii), ECS should have provided Mycogen with supporting

 documentation for its computation of damages by that deadline. ECS, however,

 failed to provide the documentation; and on January 30, 2020, Mycogen emailed

 counsel for ECS its first set of interrogatories and requests for production and

 admissions. ECS’s responses were due in early March, but it failed to meet that

 deadline as well.

       We need not chronicle the ensuing communications between ECS’s attorney,

 Andrew J. Helm, and defense counsel, nor will we detail the proceedings before the

 magistrate judge. Suffice it to say that even after defense counsel agreed to extend

 the early March deadline, she was forced to repeatedly request discovery from Helm,

 who repeatedly told her he would promptly provide disclosures. Notwithstanding

 Helm’s assurances, no disclosures were made, and Mycogen filed a motion to compel

 on April 15.

       On May 28, ECS still having failed to comply with the discovery requests, the

 magistrate judge granted Mycogen’s motion to compel, noting both “the stark clarity

                                            2
Appellate Case: 21-1057    Document: 010110623556       Date Filed: 12/23/2021      Page: 3



 of the discovery violations and the absence of any justification.” Aplt. App., vol 2 at

 25. The magistrate judge also sanctioned ECS by awarding Mycogen its expenses

 and fees and deeming admitted its requests for admissions. And the magistrate judge

 cautioned ECS that violations of an order to produce discovery could result in

 dismissal.

       Despite the magistrate judge’s warning and sanction, ECS proceeded to deny

 in part the requests for admissions and, rather than producing all the requested

 records, produced only a few spreadsheets, asserted it had previously produced

 relevant business records, and said that it would “produce responsive documents as

 appropriate or applicable,” id. at 69.

       Mycogen moved to dismiss the case under Fed. R. Civ. P. 37(b) and 41(b) as a

 sanction for failure to comply with the magistrate judge’s order and for lack of

 prosecution. The magistrate judge recommended granting the motion, ruling that

 Mycogen was prejudiced by not knowing the basis for ECS’s claims; the justice

 system was impeded by having to repeatedly resolve the same issue; ECS ignored the

 order to compel by responding to the requests for admissions, claiming it produced

 documents that it never produced, and providing only limited information that was

 not fully reliable or responsive; ECS was warned of the potential for dismissal; and

 lesser sanctions were ineffective. On de novo review, the district court adopted the

 magistrate judge’s recommendation and dismissed the suit.




                                            3
Appellate Case: 21-1057      Document: 010110623556          Date Filed: 12/23/2021      Page: 4



                                               II

        “We review for an abuse of discretion the district court’s decision to impose

 the sanction of dismissal for failure to follow court orders and rules.” Gripe v. City

 of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002). Before sanctioning a plaintiff with

 dismissal, a district court should consider: “(1) the degree of actual prejudice to the

 defendant; (2) the amount of interference with the judicial process; (3) the culpability

 of the litigant; (4) whether the court warned the party in advance that dismissal of the

 action would be a likely sanction for noncompliance; and (5) the efficacy of lesser

 sanctions.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (ellipsis,

 citations, and internal quotation marks omitted). “[F]ailure [to comply with court

 rules and orders] is a sufficient ground [for dismissal] only when it is the result of

 ‘wilfullness [sic], bad faith, or . . . fault of petitioner’ rather than inability to

 comply.” M.E.N. Co. v. Control Fluidics, Inc., 834 F.2d 869, 872 (10th Cir. 1987)

 (quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 640

 (1976)). There is no abuse of discretion “if, after considering all the relevant factors,

 [the district court] concludes that dismissal alone would satisfy the interests of

 justice.” Ehrenhaus, 965 F.2d at 918.

        There was no abuse of discretion here. Four of the Ehrenhaus factors clearly

 weigh in favor of dismissal. The first factor, the degree of prejudice to Mycogen,

 weighs in favor of dismissal because Mycogen was significantly prejudiced by the

 discovery delays. Indeed, during the seven months between the original response

 deadline on March 2, 2020, and October 1, 2020, when the magistrate judge

                                                4
Appellate Case: 21-1057     Document: 010110623556          Date Filed: 12/23/2021   Page: 5



 recommended dismissal, Mycogen was unable to obtain basic information to discern

 the basis for ECS’s claims, information that ECS should have produced in November

 2019 with its initial disclosures. See Ecclesiastes 9:10-11-12, Inc. v. LMC Holding

 Co., 497 F.3d 1135, 1144 (10th Cir. 2007) (“[D]efendants were entitled to investigate

 the merits of the . . . specific allegations in plaintiffs’ complaint.”).

        The second factor, interference with the judicial process, also weighs in favor

 of dismissal because ECS’s dilatory conduct prevented the suit from progressing and

 diverted attention away from the merits to the collateral issue of compelling

 production. See Lee v. Max Int’l, LLC, 638 F.3d 1318, 1321 (10th Cir. 2011) (noting

 that when litigants fail to comply with discovery requests and orders, “[f]ocus shifts

 from the merits to the collateral and needless,” which “is not speedy, inexpensive, or

 just”). The magistrate and district judges were unnecessarily burdened with a motion

 to compel, a motion to dismiss, an application for attorney’s fees and costs, a motion

 to stay dispositive-motion deadlines, and a motion to continue the trial, with all the

 associated briefing and adjustments to court schedules. ECS’s conduct exemplifies

 how a party’s discovery failures can interfere with court business, impacting other

 matters and creating inefficiencies in use of the court’s time. See Rogers v. Andrus

 Transp. Servs., 502 F.3d 1147, 1152 (10th Cir. 2007).

        The fourth factor weighs in favor of dismissal because it is uncontested and

 confirmed by the record that ECS was warned that dismissal was a potential sanction.

        And the fifth factor, the efficacy of lesser sanctions, weighs in favor of

 dismissal because the magistrate judge imposed lesser sanctions to no avail. Despite

                                               5
Appellate Case: 21-1057     Document: 010110623556         Date Filed: 12/23/2021     Page: 6



 the magistrate judge’s awarding Mycogen its fees and expenses and deeming

 admitted its requests for admission, ECS attempted to deny in part the requests for

 admission. ECS also violated the order to compel by providing what the magistrate

 judge ruled was incomplete, unresponsive, and unreliable discovery while falsely

 representing that it had already provided additional material. This conduct in the

 face of lesser sanctions demonstrates that those sanctions were ineffective. See

 LaFleur v. Teen Help, 342 F.3d 1145, 1152 (10th Cir. 2003) (recalcitrance in the face

 of lesser sanctions demonstrated the inefficacy of lesser sanctions).

        There remains only the third factor, the litigant’s culpability. ECS’s chief

 argument is simply that counsel, rather than the client, were the ones at fault. To be

 sure, the question of whether the client is personally at fault is a relevant factor that

 should be considered by the district court before dismissal. See Davis v. Miller,

 571 F.3d 1058, 1061 (10th Cir. 2009) (In the context of a prisoner’s failure to comply

 with an order to file an amended habeas petition, we said, “The intent is to impose

 the sanction where the fault lies. If the fault lies with the attorneys, that is where the

 impact of [the] sanction should be lodged. If the fault lies with the clients, that is

 where the impact of the sanction should be lodged.” (ellipsis and internal quotation

 marks omitted)). But we should not forget the fundamental proposition that the client

 (the principal) is responsible for the conduct of counsel (the agent) and that the client

 has a remedy in malpractice against counsel. Indeed, the Supreme Court recognized

 long ago that courts possess the “inherent power” to dismiss a case for counsel’s dilatory

 conduct, which may be imputed to the client:

                                              6
Appellate Case: 21-1057     Document: 010110623556          Date Filed: 12/23/2021        Page: 7



        Petitioner voluntarily chose this attorney as his representative in the action,
        and he cannot now avoid the consequences of the acts or omissions of this
        freely selected agent. Any other notion would be wholly inconsistent with
        our system of representative litigation, in which each party is deemed
        bound by the acts of his lawyer-agent and is considered to have notice of all
        facts, notice of which can be charged upon the attorney.

 Link v. Wabash R.R. Co., 370 U.S. 626, 630-31, 633-34 (1962) (internal quotation marks

 omitted). “[I]f an attorney’s conduct falls substantially below what is reasonable under

 the circumstances, the client’s remedy is against the attorney in a suit for malpractice.

 But keeping this suit alive merely because plaintiff should not be penalized for the

 omissions of his own attorney would be visiting the sins of plaintiff’s lawyer upon the

 defendant.” Id. at 634 n.10; see Gripe, 312 F.3d at 1189 (“Those who act through agents

 are customarily bound by their agents’ mistakes. It is no different when the agent is an

 attorney. . . . [T]he mistreated client is not totally without a remedy,” though, because

 “[t]here may be a meritorious malpractice claim against the attorney.”).

        We have occasionally remanded to the district court for reconsideration because it

 had not considered the client’s responsibility. See M.E.N. Co., 834 F.2d at 873-74;

 Woodmore v. Git-N-Go, 790 F.2d 1497, 1499 (10th Cir. 1986); D G Shelter Prods.

 Co. v. Forest Prods. Co., 769 F.2d 644, 645 (10th Cir. 1985); In re Russell, 746 F.2d

 1419, 1420 (10th Cir. 1984). But here the district court expressly considered the client’s

 culpability in analyzing the third factor. And in any event, we have rarely held that a

 case was the exceptional one in which dismissal, even if otherwise fully justified, was not

 appropriate because of the client’s lack of personal involvement. See Davis, 571 F.3d at

 1062 (concluding “the record [did] not support the conclusion that [petitioner] had any


                                               7
Appellate Case: 21-1057      Document: 010110623556          Date Filed: 12/23/2021     Page: 8



 role in the delays” because “counsel very clearly stated that the fault was solely his own

 and that his client played no role in the delays”); see also id. at 1065 (Tacha, J.,

 concurring) (emphasizing that “litigants are generally bound by the mistakes of their

 attorneys” but “this is a most unusual case in which counsel . . . essentially admitted

 professional misconduct” in his pro bono representation of a prisoner serving a life

 sentence).

        This is not such an exceptional case. During the course of the litigation, counsel

 repeatedly noted the involvement of the client in causing the delays. Indeed, Helm’s

 statements to defense counsel as to when she might expect discovery illustrate the client’s

 considerable involvement here:

     “Can I have a week extension on responding to discovery? Am trying to get
      everything finalized the first couple of days of this week, but some padding on that
      would help tremendously. As for depositions, I am verifying with my client, but I
      think the week of March 23-27 would work for us.” Aplt. App., vol. 1 at 188-89
      (emphasis added).

     “I have a few last questions into Clay Smith with ECS on discovery responses.”
      Id. at 192 (emphasis added).

     “I have responses in with my client for review and approval, but have not heard
      back yet.” Id. at 203 (emphasis added).

     “I am checking with my client on status today, and will be back in touch (today)
      with what I find out.” Id., vol. 3 at 133 (emphasis added).

     “I am still waiting on some answers anyway, so a call . . . probably won’t be
      productive. I will be in touch as soon as I can.” Id. at 136 (emphasis added).




                                               8
Appellate Case: 21-1057     Document: 010110623556         Date Filed: 12/23/2021    Page: 9



        Helm similarly implicated his client during calls with defense counsel, who

 memorialized Helm’s representations in her follow-up emails to him, stating:

     “I understand that Clay Smith’s wife . . . has cancer, and that as a result you were
      having difficulty obtaining information responsive to Mycogen’s discovery
      requests . . . . . I also understand that you are still trying to obtain responsive
      information from ECS . . . .” Id., vol. 1 at 208.

     “In our call last Wednesday, April 1, you stated you were planning on speaking
      with Clay Smith that day, you would provide us an update after your call with
      Clay, and you expected to provide Responses to Mycogen’s discovery requests on
      April 2.” Id., vol. 3 at 130.
 Along the same lines, Helm represented to the magistrate judge that he had been

 “diligently working with Plaintiff to secure acceptable responsive materials and

 responses to Defendant’s requests.” Id., vol. 2 at 1 (ECS’s Resp. to Mot. to Compel).

        In light of these statements during the litigation and ECS’s failure to provide a

 full account of what caused the delays, we cannot rely on counsel’s assertion that

 none of the responsibility can be laid at the feet of the client. And because the

 district court carefully considered ECS’s culpability and expressly concluded that

 dismissal was a “just and appropriate sanction,” id., vol. 3 at 179, we conclude that

 the district court did not abuse its discretion in dismissing this case.1



        1
         It appears that the district court may have discounted the culpability factor to
 some extent because ECS had not raised the point before the magistrate judge. See
 Aplt. App., vol. 3 at 177 (“I am not inclined to allow counsel to wait to raise [the
 culpability] argument until after [the magistrate judge] recommends dismissal.”).
 But it would have been perfectly appropriate for the district court to refuse to
 consider at all this untimely argument. And, in any case, the district court thoroughly
 discussed the matter and decided that it did not outweigh the other factors supporting
 dismissal.

                                              9
Appellate Case: 21-1057   Document: 010110623556      Date Filed: 12/23/2021   Page: 10



                                           III

        The district court’s judgment is affirmed.


                                                     Entered for the Court


                                                     Harris L Hartz
                                                     Circuit Judge




                                           10